The opinion of the Court was delivered by
Sergeant, J.
The question in this case is, whether the word “from,” in the Act of Assembly of the 26th March 1827, relating to the duration of the lien of judgments, includes the day on which the judgment is entered or excludes it. The case of Pugh v. Duke of Leeds, (Cowp. 714), overthrew the prior cases that attempted to decide questions of this nature by verbal distinctions between the date and the day of the date, considering them as too subtile and scholastic to be applied to the practical business of life, and decided that “from” may be construed inclusive or exclusive, according to the design and object of the parties to a conveyance, and so as to give validity to acts done with the intention of being valid : and in that case “ from” in a lease from the day of the date, was held to be exclusive. Where the word is used by the Legislature, there seems to be equal reason for rejecting minute verbal criticisms, and for resorting to something more reasonable and solid; and we think that where an Act of Assembly requires a thing to be done within a certain time from a prior date, (and perhaps also from a prior act), and the party by not doing it loses his right, as in limitation Jaws by which a right is to be taken away, there, in relief of the party, and to preserve him from loss, the most liberal construction ought to be chosen, and the furthest time given from which the reckoning is to be made. This principle has been adopted by this court in various cases cited by the counsel, of appeals from a court or justice, or an award of arbitrators, in which the party appealing has been allowed the time prescribed, excluding the day of the judgment or award; and it seems equally applicable to the present case.
Judgment affirmed.